Citation Nr: 0415427	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  97-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic right knee disorder to include pain.   

2.  Entitlement to service connection for a chronic low back 
disorder.  

3.  Entitlement to service connection for a cervical spine 
disorder to include spondylosis.   

4.  Entitlement to an increased disability evaluation for the 
veteran's left total knee replacement residuals, currently 
evaluated as 60 percent disabling.  

5.  Basic eligibility for assistance in acquiring specially 
adaptive housing.  

6.  Basic eligibility for assistance in acquiring a special 
home adaptation grant.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's father


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, increased the disability evaluation for the 
veteran's post-operative traumatic left knee patellar 
dislocation residuals from 10 percent to 30 percent.  In July 
1997, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In September 1997, 
the RO recharacterized the veteran's service-connected left 
knee disability as left total knee replacement residuals; 
assigned a 100 percent evaluation for that disability for the 
period between July 21, 1997 and August 31, 1998 and a 
prospective 30 percent evaluation effective on and after 
September 1, 1998; tacitly determined that new and material 
evidence had not been received to reopen the veteran' claims 
of entitlement to service connection for a chronic right knee 
disorder to include pain and a chronic low back disorder to 
include pain; and denied service connection for a cervical 
spine disorder to include spondylosis.  In November 1998, the 
RO assigned a 100 percent evaluation for the veteran's left 
total knee replacement residuals for the period between 
September 1, 1998 and December 31, 1998 and a 60 percent 
evaluation for that disability effective on and after January 
1, 1999.  

In October 2002, the RO denied a certificate of eligibility 
for assistance in acquiring either specially adaptive housing 
or a special home adaptation grant.  In February 2003, the 
veteran's accredited representative submitted a notice of 
disagreement with the denial of a certificate of eligibility 
for assistance in acquiring either specially adaptive housing 
or a special home adaptation grant.  In July 2003, the Board 
noted that the veteran's entitlement to service connection 
for a cervical spine disorder to include spondylosis had not 
been previously denied; reframed the issue as the entitlement 
to service connection for a cervical spine disability to 
include cervical spondylosis; and remanded the veteran's 
appeal to the RO so that he could be afforded for a video 
hearing before a Veterans Law Judge.  

The veteran was scheduled for a February 2004 video hearing 
before a Veterans Law Judge.  The veteran failed to report 
for the scheduled hearing.  The veteran is presently 
represented in this appeal by the Disabled American Veterans.  

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic right knee disorder to 
include pain is GRANTED.  Service connection for both right 
knee chondromalacia with post-operative medial meniscal tear 
residuals and lumbosacral spine degenerative disc disease 
with L3 and L4 vertebral fracture residuals is GRANTED for 
the reasons and bases discussed below.  

The issues of the veteran's entitlement to service connection 
for a cervical spine disorder to include spondylosis; an 
increased evaluation for his left total knee replacement 
residuals; and a certificate of eligibility for assistance in 
acquiring either specially adaptive housing or a special home 
adaptation grant are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on the 
veteran's part.  

In July 2003, the veteran submitted a claim of entitlement to 
a certificate of eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment or for 
adaptive equipment only.  It appears that the RO has not had 
an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case (SOC), and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  

FINDINGS OF FACT

1.  In March 1993, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a chronic right knee 
disorder to include pain and denied the claim.  The veteran 
was informed in writing of the adverse determination and his 
appellate rights.  He did not submit a notice of disagreement 
with the adverse decision.  

2.  The additional documentation submitted since the March 
1993 RO decision is relevant and probative of the issue at 
hand.  

3.  Service connection is currently in effect for left total 
knee replacement residuals evaluated as 60 percent disabling.  

4.  The veteran was diagnosed with right knee chondromalacia 
during and following active service.  

5.  The veteran's post-operative right knee chondromalacia 
and medial meniscal tear residuals have been shown to have 
originated during active service and/or secondary to his 
service-connected left total knee replacement residuals.  

6.  In September 1983, the RO denied service connection for a 
chronic low back disorder to include pain.  The veteran and 
his accredited representative were not subsequently informed 
in writing of both the adverse decision and his appellate 
rights.  

7.  The veteran's lumbosacral spine degenerative disc disease 
and L3 and L4 vertebral fracture residuals have been shown to 
have either originated during active service and/or increased 
in severity secondary to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The March 1993 RO decision which determined that new and 
material evidence 


had not been received to reopen the veteran's claim of 
service connection for a chronic right knee disorder to 
include pain is final.  New and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a chronic right knee disorder to include pain 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2003).  

2.  Right knee chondromalacia with post-operative right 
medial meniscal tear residuals was incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2003).  

3.  The September 1983 RO decision denying service connection 
for a chronic low back disorder to include pain is not final.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002).  

4.  Lumbosacral spine degenerative disc disease with L3 and 
L4 vertebral fracture residuals is proximately due to or the 
result of the veteran's service-connected knee disabilities.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chronic Right Knee Disorder 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  



A.  Prior RO Final Decisions

In November 1982, the RO denied service connection for a 
chronic right knee disorder to include pain as the veteran 
had not been diagnosed with a chronic right knee disorder on 
the most recent VA examination of record.  In April 1983, the 
veteran submitted a notice of disagreement.  In October 1983, 
the RO issued a SOC to the veteran and his accredited 
representative.  The veteran did not subsequently perfect a 
substantive appeal from the denial of service connection for 
a right knee disorder.  

The evidence upon which the Board formulated its November 
1982 rating decision may be briefly summarized.  The 
veteran's service medical records indicate that he was seen 
on several occasions for right knee complaints.  Treating 
military medical personnel diagnosed the veteran with right 
knee chondromalacia and traumatic arthritis.  The report of a 
November 1978 VA examination for compensation purposes states 
that the veteran reported that he had injured his right knee 
during active service.  The VA examiner observed no right 
knee abnormalities.  A July 1982 treatment record from Glenn 
E. Dickson, M.D., indicates that the veteran reported 
injuring his right knee during active service.  A diagnosis 
of a probable torn right meniscus was advanced.  The report 
of an October 1982 VA examination for compensation purposes 
conveys that the veteran complained of right knee pain and 
locking.  The veteran was diagnosed with right knee pain and 
a probable right medial meniscus tear.  The report of a 
September 1983 VA examination for compensation purposes 
states that the veteran was diagnosed with right knee injury 
residuals including a possible torn meniscus.  

The veteran subsequently sought to reopen his claim for 
service connection for a chronic right knee disorder.  In 
March 1993, the RO determined that new and material evidence 
had not been received to reopen the veteran's claim of 
entitlement to service connection for a chronic right knee 
disorder to include pain.  In March 1993, the veteran was 
informed in writing of the adverse decision and his appellate 
rights.  He did not submit a notice of disagreement with the 
adverse decision.  

The evidence received after the RO's November 1982 rating 
decision consists of VA clinical and examination 
documentation and written statements from the veteran.  A 
December 1984 VA treatment record states that the veteran 
complained of bilateral knee pain.  In his January 1985 and 
October 1992 informal applications to reopen his claim for 
service connection for a chronic right knee disorder, the 
veteran indicated that he had injured his right knee during 
active service in July or August 1972.  Military medical 
personnel had informed him that he would eventually need to 
undergo right knee surgery.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2003) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2003).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 1993 RO decision 
denying the veteran's application to reopen his claim of 
entitlement to service connection for a chronic right knee 
disorder consists of VA clinical documentation; private 
clinical documentation, the transcript of the July 1997 
hearing on appeal; and written statements from the veteran.  
A January 1997 treatment record from John T. Woloszyn, M.D., 
conveys that the veteran was diagnosed with a right knee 
degenerative meniscus tear.  An August 1997 written statement 
from Mark Hackbarth, M.D., states that the veteran's 
service-connected left knee disability was productive of an 
altered gait which caused increased right knee pain and 
"wear and tear."  A February 1998 surgical report from Dr. 
Dickson conveys that the veteran underwent a right knee 
arthroscopic procedure which revealed a right medial meniscal 
tear and chondromalacia.  The Board finds that this private 
clinical documentation constitute new and material evidence 
in that it is of such significance that it must be addressed 
in order to fairly decide the merits of the case.  As new and 
material evidence has been received, the veteran's claim of 
entitlement to service connection for a chronic right knee 
disorder is reopened.  

C.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for left total knee replacement residuals 
evaluated as 60 percent disabling.  

The veteran's service medical records indicate that he 
complained of right knee pain and giving way.  An October 
1972 Army treatment record notes that the veteran complained 
of bilateral knee pain and right knee giving way.  An 
impression of patellofemoral chondromalacia was advanced.  A 
December 1972 surgical report states that the veteran 
presented a history of bilateral knee trauma which suggested 
acute bilateral patellar subluxation or dislocation.  The 
veteran subsequently underwent a left knee partial patellar 
tendon transfer and quadriceps plasty.  An April 1973 
orthopedic evaluation relates that the veteran complained of 
right knee pain.  The veteran's left knee surgery was noted.  
An impression of bilateral chondromalacia patella was 
advanced.  A March 1974 treatment record conveys that the 
veteran complained of bilateral knee pain and patellar 
subluxation.  A July 1974 orthopedic evaluation notes that 
the veteran exhibited early signs of right knee 
chondromalacia.  At his July 1974 physical examination for 
service separation, the veteran complained of right knee 
pain.  He was diagnosed with bilateral traumatic arthritis of 
the knees.  

An October 1975 treatment record from the Harris Hospital and 
Clinic states that the veteran had apparent right knee 
"cartilage trouble."  At a December 1975 VA examination for 
compensation purposes, the veteran complained of right knee 
pain and instability.  He reported that he was told be 
treating military medical personnel that he would eventually 
required right knee surgery.  The VA examiner commented that 
the veteran exhibited no right knee abnormalities.  

A July 1982 VA treatment record notes that an impression of 
chondromalacia patella was advanced.  The July 1982 treatment 
record from Dr. Dickson conveys that the veteran presented a 
history of a 1972 inservice right knee injury.  The veteran 
was diagnosed with a probable torn right knee meniscus.  

At a September 1982 VA examination for compensation purposes, 
the veteran reiterated that he had initially injured his 
right knee during active service.  The veteran was diagnosed 
with "right knee pain, probable medial meniscal tear."  

At a September 1983 VA examination for compensation purposes, 
the veteran complained of right knee pain.  The veteran was 
diagnosed with right knee injury residuals including a 
possible torn meniscus.  

At a September 1996 VA examination for compensation purposes, 
the veteran was diagnosed with "history of a right knee 
cartilage tear."  A December 1996 written statement from Dr. 
Hackbarth indicates that the veteran complained of bilateral 
knee pain.  The doctor commented that:

His left knee pain may very well be 
causing him to shift his weight somewhat, 
therefore, adding extra stress to his 
right knee and low back causing both of 
these to become worse.  

At a March 1997 VA examination for compensation purposes, the 
veteran reported that he had injured his right knee during 
active service when he jumped in a hole.  The VA physician 
found that the veteran has a "normal" right knee.  

At the July 1997 hearing on appeal, the veteran testified 
that he had been diagnosed with right knee arthritis during 
active service and experienced chronic right knee complaints 
following service separation.  He stated that he had an 
altered gait and placed additional weight on his right knee 
as the result of his service-connected left knee disability.  
The veteran's private physicians had informed him that his 
altered gait aggravated his right knee disability.  

The August 1997 written statement from Dr. Hackbarth conveys 
that the veteran's left knee disability was productive of an 
altered gait which caused "an increased amount of stress on 
his right knee causing increased pain and wear and tear on 
that knee."  

An October 1997 computerized tomography study of the right 
knee from St. Bernards Regional Medical Center revealed 
chronic degenerative changes.  A January 1998 treatment 
record from Dr. Dickson notes that the veteran was diagnosed 
with a torn right medial meniscus.  The February 1998 
surgical report from Dr. Dickson indicates that the veteran 
underwent a right knee arthroscopic procedure.  
Post-operatively, the veteran was diagnosed with a torn right 
medial meniscus and chondromalacia of the medial femoral 
condyle and the medial tibial plateau.  

An April 1998 written statement from John S. Johnson, M.D., 
relates that:

[The veteran] has severe degenerative 
disease of his knees related to an 
accident he experienced in the service in 
the early 1970's.  His knees have 
continued to be a problem causing pain 
and disability since that time.  

A March 2000 VA orthopedic evaluation notes that the veteran 
complained of right knee pain, swelling, and giving way.  He 
presented a history of an inservice right knee injury; 
post-service chronic right knee complaints; a right knee 
arthroscopic procedure; and subsequent right knee trauma.  An 
impression of a probable recurrent right knee medial meniscal 
tear was advanced.  

The veteran was diagnosed with right knee chondromalacia 
during active service and repeatedly following service 
separation.  The diagnosis was clinically confirmed by the 
veteran's February 1998 right knee arthroscopic surgery.  
Multiple private treating physicians have variously 
attributed the veteran's chronic right knee disability to 
active service and/or his service-connected left total knee 
replacement residuals.  While noting that several VA 
examiners identified no chronic right knee disabilities, the 
Board finds that such determinations are belied by the 
February 1998 operative findings.  Therefore, the Board 
concludes that service connection is warranted for right knee 
chondromalacia with post-operative right medial meniscal tear 
residuals.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  




II.  Back Disorder

A.  Prior RO Decision

In September 1983, the RO denied service connection for a low 
back disorder to include pain based upon its determination 
that the veteran's inservice low back complaints were acute 
and transitory in nature and resolved without chronic 
residuals.  The veteran was not subsequently informed in 
writing of both the adverse decision and his appellate 
rights.  Therefore, the September 1983 rating decision is not 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  Given this 
fact, the Board will now address the veteran's claim for 
service connection on the merits.  

B.  Service Connection.  

An August 1973 Army treatment record states that the veteran 
complained of back pain.  He reported that he had fallen down 
some stairs at Fort Polk, Louisiana in approximately April 
1973.  At the veteran's July 1974 physical examination for 
service separation, the veteran neither complained of nor was 
found to exhibit any back abnormalities.  

At the September 1983 VA examination for compensation 
purposes, the veteran complained of chronic back pain and 
spasms.  He reported that he had injured his back when he 
jumped off a diving board during active service.  On 
examination, the veteran exhibited essentially no back or 
spinal abnormalities.  The veteran was diagnosed with back 
injury residuals.  

An October 1984 VA treatment record states that the veteran 
complained of back pain and spasms.  He reported that he had 
sustained a back injury in a post-service industrial 
accident.  An impression of "chronic aches and pains with a 
normal examination" was advanced.   

At a July 1987 VA examination for compensation purposes, the 
veteran complained of chronic low back pain and spasms.  
Contemporaneous X-ray studies of the lumbar spine revealed no 
abnormalities.  On examination, the veteran exhibited 
essentially no low back abnormalities.  

A November 1988 VA treatment record states that the veteran 
complained of chronic low back pain.  He presented a history 
of low back pain "for years" and a September 1988 
exacerbation of his back complaints after he moved a rock.  
An impression of chronic recurrent low back pain was 
advanced.  A September 1989 VA neurological evaluation states 
that the veteran complained of recurrent chronic low back 
pain with bilateral lower extremity numbness.  He reported 
that he had fallen and struck his coccyx in approximately 
July 1989.  On examination, the veteran exhibited paraspinous 
muscle spasm.  An impression of chronic low back pain with 
bilateral lower extremity numbness was advanced.  

An April 1985 written statement from Roland Reynolds, M.D., 
indicates that he had treated the veteran for chronic back 
pain and a herniated lumbar disc.  A June 1992 computerized 
tomography study of the lumbosacral spine from St. Bernards 
Medical Center revealed findings consistent with degenerative 
disc disease.  

A June 1996 physical evaluation from Dr. Reynolds conveys 
that the veteran had a history of chronic back pain following 
a 1980 work-related industrial accident and a 1992 motor 
vehicle accident.  A December 1996 written statement from Dr. 
Hackbarth indicates that the veteran had chronic low back 
pain.  The doctor commented that:

His left knee pain may very well be 
causing him to shift his weight somewhat, 
therefore, adding extra stress to his 
right knee and low back causing both 
these to become worse.  

At the March 1997 VA examination for compensation purposes, 
the veteran complained of chronic low back pain.  He reported 
that: he had fallen down some stairs during active service 
while stationed at Fort Polk, Louisiana; sought treatment for 
low back pain; and treating military medical personnel had 
been unable to identify any back abnormalities at that time.  
The veteran reported that he had also sustained two 
work-related low back injuries and a recent fall-related back 
injury.  Contemporaneous X-ray studies of the lumbar spine 
were reported to show no abnormalities.  A computerized 
tomography study of the lumbosacral spine was noted to reveal 
a L5-S1 disc herniation without frank herniated nucleus 
pulposus.  The VA examiner stated that:

I have reviewed this patient's findings 
of his X-ray made in the service in which 
the patient feels that he was misled 
about the condition of his back.  This 
showed developmental wedging of his back 
and small nodules in the back.  This is a 
developmental condition and is not 
secondary to an injury.  I do not feel 
that the back and the right knee 
condition or the neck condition are 
aggravated by his left knee condition.  

A June 1997 written statement from Dr. Reynolds conveys that 
the veteran injured his lumbar spine during 1972 while in the 
Army.  At the July 1997 hearing on appeal, the veteran 
testified that he had fallen down some stairs and injured his 
back during active service.  He stated that he subsequently 
experienced chronic low back pain.  

The August 1997 written statement from Dr. Hackbarth states 
that the veteran had been treated for chronic low back pain 
since March 1996.  The doctor opined that:

... I feel with reasonable medical 
certainty that over several years of 
having left knee problems resultant in 
altered gait, that this has exacerbated 
his low back pain.  ...  After reviewing 
[the report of the March 1997 VA 
examination for compensation purposes], I 
do agree that the developing wedges and 
small nodules in his back are not 
secondary to injury or that any other 
anatomical changes in his neck and low 
back are resultant from his knee problem, 
but I do disagree in the fact that I feel 
that his knee pain and altered gait have 
contributed to his increased low back and 
right knee pain.  It is common with all 
patients, not just [the veteran], but all 
patients who suffer from difficulty with 
one extremity that their altered gait can 
and will exacerbate symptoms of low back 
pain ...

Clinical documentation from John S. Johnson, M.D., dated in 
1997 and 1998 conveys that the veteran was repeatedly seen 
for low back pain.  A September 1997 treatment entry conveys 
that the veteran presented a history of chronic low back pain 
since service separation.  A March 1998 treatment record 
states that the veteran complained of chronic low back pain.  
An assessment of "chronic pain syndrome secondary to knee 
and back injury initially sustained in the early '70s in the 
Army" was advanced.  Clinical documentation dated in May 
1998 notes the veteran's inservice back injury.  The veteran 
reported recently injuring his back when he slipped in a 
ditch and fell and while attempting to pick up a box.  
Contemporaneous computerized tomography studies of the 
lumbosacral spine revealed L3 and L4 vertebral fracture 
residuals, a L4-5 herniated nucleus pulposus, and L5-S1 disc 
bulging.  Dr. Johnson advanced an impression of "chronic 
back pain related to an Army accident in the early '70s in 
which his knees were also injured."   The doctor clarified 
that the veteran's back pain had significantly increased in 
severity as the result of his recent back injuries.  

A July 1998 written statement from Frank D. Vrionis, M.D., 
relates that the veteran complained of chronic low back pain.  
The veteran presented a history of having fallen on a metal 
box after his left lower extremity gave way and striking his 
tailbone.  An impression of "low back pain probably related 
to his knee problems" was advanced.  Dr. Vrionis believed 
that the veteran's "long history of knee problems puts a 
significant strain to his back."  

At the October 1998 VA examination for compensation purposes, 
the veteran reported that his left leg pain caused him to 
have an altered gait and precipitated back muscle spasms.   

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service medical records indicate that 
he was seen for back complaints in August 1973 after falling 
down some stairs.  At the veteran's July 1974 physical 
examination for service separation, the military examiner 
observed no back abnormalities.  The veteran was initially 
diagnosed with a chronic low back disability in 1988.  He has 
reported numerous post-service falls and industrial accidents 
with subsequent increases in his low back symptomatology.  
The veteran has been diagnosed with lumbosacral spine 
degenerative disc disease and L3 and L4 vertebral fracture 
residuals.  

The examiner at the March 1997 VA examination for 
compensation purposes opined that the veteran's lumbosacral 
spine disability had neither originated during active service 
or secondary to his knee disabilities nor increased in 
severity as the result of his service-connected left knee 
disability.  The VA examiner did not identify any specific 
clinical findings or other objective evidence to support his 
conclusions.  Drs. Reynolds, Hackbarth, Johnson, and Vrionis 
have related the onset of the veteran's chronic low back pain 
to an inservice injury.  Further, the doctors have uniformly 
determined that the veteran's chronic low back disability has 
increased in severity due to the altered gait associated with 
his chronic knee disabilities.  Given the veteran's private 
treating physicians' greater familiarity with the veteran and 
their specific determinations that the veteran's chronic low 
back pain originated during active service and the altered 
gait associated with his service-connected left knee 
disability has aggravated his current chronic lumbosacral 
spine disabilities, the Board finds that their opinions are 
more persuasive than that advanced by the VA examiner.  
Therefore, the Board concludes that service connection is now 
warranted for lumbosacral spine degenerative disc disease 
with L3 and L4 vertebral fracture residuals.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2003).  


III.  VCAA

In reviewing the issues of the veteran's entitlement to 
service connection for chronic right knee and chronic low 
back disabilities, the Board observes that the VA has secured 
or attempted to secure all relevant documentation to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  He was afforded a 
July 1997 hearing before a VA hearing officer.  The hearing 
transcript is of record.  The veteran was scheduled for a 
video hearing before a Veterans Law Judge.  However, he 
failed to report for the scheduled hearing.  The veteran was 
apparently not provided with a Veterans Claims Assistance Act 
(VCAA) notice which informed him of the evidence needed to 
support his application and claim; what actions he needed to 
undertake; and how the VA would assist him in developing his 
application and claim.  The Board finds that such deficiency 
is not prejudicial to the veteran give the favorable 
resolution of his claims above.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic right knee disorder to 
include pain is granted.  Service connection for right knee 
chondromalacia with post-operative medial meniscal tear 
residuals is granted.  Service connection for lumbosacral 
spine degenerative disc disease with L3 and L4 vertebral 
fracture residuals is granted.  


REMAND

In November 2003, the veteran submitted additional VA 
clinical documentation.  In March 2004, additional VA 
clinical documentation was forwarded to the Board for 
incorporation into the record.  The veteran has not waived RO 
consideration of the additional VA clinical documentation.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  
A March 2000 VA orthopedic evaluation notes that the veteran 
exhibited prominent left knee bulging and marked joint 
laxity.  The veteran was last afforded a VA examination for 
compensation purposes which encompassed his left knee in 
November 1999.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that an 
additional VA examination for compensation purposes would be 
helpful in resolving the issues raised by the instant appeal.  

The RO has not provided the veteran with a VCAA notice which 
discusses the evidence required to support his claims for 
service connection for a cervical spine disorder and an 
increased evaluation for his left total knee replacement 
residuals.  The Federal Circuit has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

In February 2003, the accredited representative submitted a 
timely notice of disagreement with the denial of a 
certificate of eligibility for assistance in acquiring either 
specially adaptive housing or a special home adaptation 
grant.  The RO has not issued either a SOC or a supplemental 
statement of the case (SSOC) to the veteran which addresses 
that issue.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.   Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  Accordingly, this case is REMANDED 
for the following action:  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  
2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
cervical spine disorder and his left 
total knee replacement residuals after 
2001, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
then contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after September 2000, not already of 
record, be forwarded for incorporation 
into the record.

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his cervical spine disability and 
service-connected left total knee 
replacement residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to (1) the etiology of any identified 
chronic cervical spine disability and (2) 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the identified chronic cervical 
spine disability originated during active 
service; is etiologically related to his 
service-connected disabilities; or has 
increased in severity beyond its natural 
progression secondary to the veteran's 
service-connected disabilities?  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected left total 
knee replacement residuals and any 
associated pain with a full description 
of the effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
left knee should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Send the claims 
folders to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

5.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issue of the 
veteran's entitlement to a certificate of 
eligibility for assistance in acquiring 
either specially adaptive housing or a 
special home adaptation grant.  The 
veteran and his accredited representative 
should be given the opportunity to 
respond to the SOC.  

6.  The RO should then readjudicate the 
veteran's entitlement to both service 
connection for a cervical spine disorder 
to include spondylosis and an increased 
evaluation for his left total knee 
replacement residuals.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



